Citation Nr: 0120750	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
rating for right ear hearing loss.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's right ear hearing loss is of a severity of 
no more than Level IV.


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 3.102, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has not alleged 
that there are any relevant records that may be obtained 
which have not already been associated with the claims 
folder.  The appellant has been informed of the evidence 
necessary to substantiate the claims on appeal in the 
statement of the case.  The Board accordingly finds that the 
duty to assist the appellant has been satisfied.

This claim arises from the veteran's application for an 
increased rating for right ear hearing loss.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 3(a), 114 Stat. 2096, 2096 (2000) (to be codified 
at 38 U.S.C. § 5102).  VA has secured all VA and private 
medical records that the veteran has indicated are pertinent 
to this claim, and VA has satisfied its duty to assist with 
respect to such records.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and 
§ 5103A(c)).  Evaluation of hearing loss as a disability for 
VA purposes is a mathematical and mechanical process which 
applies findings of official audiometric examinations.  The 
veteran has not indicated that there are any audiological 
evaluations which are not currently of record in his claims 
folder.

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the rating 
decision, statement of the case, and letters that have been 
provided during the appellate process.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  Therefore, the Board finds that the requirements 
set forth in the VCAA with regard to notice and development 
of the veteran's claim, have been satisfied.

Service connection for right ear hearing loss was established 
by a May 1991 rating decision, which assigned a 
noncompensable rating.  That rating was continued by an July 
2000 rating decision which is the subject of this appeal.

The severity of a disability for VA rating purposes is 
ascertained by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Hearing loss is evaluated pursuant to the 
criteria found in Diagnostic Code 6100 of the Schedule.  
38 C.F.R. §§ 4.85-4.87 (2000).  Under these criteria, the 
degree of disability for hearing loss is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I for essentially 
normal acuity through Level XI for profound deafness.  
Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech reception tests together with the average hearing-
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
In situations where service connection has been granted for 
defective hearing involving one ear only, and the veteran 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. § 4.85-4.87, Diagnostic Code 6100, 
Tables VI-VII (2000).

A different table is provided for use where all of the pure 
tone thresholds are over 55 decibels in a service-connected 
ear; or where a service-connected ear has a pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz; or where the examiner 
certifies that the use of the speech discrimination test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. 
§ 4.86, Table VIA (2000).

The evidence does not show that all of the pure tone 
thresholds were over 55 decibels on either of the veteran's 
audiometric evaluations or that the veteran had a pure tone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Furthermore, no examining 
audiologist has certified that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, or 
for any other reason.  Therefore, the Board finds that the 
provisions of 38 C.F.R. § 4.86 are inapplicable.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

On VA audiometric evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
75
85

The average pure tone threshold was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear. Those findings constitute Level IV hearing 
in the right ear, warranting a noncompensable rating.

A private audiometric examination submitted by the veteran 
and dated in May 2000 shows pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
85
90

The average pure tone threshold was 70 decibels.  Speech 
audiometry does not appear to have been performed.  Although 
that audiometric examination demonstrates a higher pure tone 
threshold than the VA examination, a pure tone threshold of 
70 decibels combined with the speech recognition ability of 
76 percent from the contemporaneous VA examination still 
constitutes only a Level IV hearing loss in the right ear, 
warranting a noncompensable rating.

There is no medical evidence of record showing that the 
veteran has total deafness in his nonservice-connected left 
ear.  In fact, the audiological examinations demonstrate that 
the veteran does not have total deafness in his nonservice-
connected left ear.

Accordingly, the Board finds that the criteria for a 
compensable rating for unilateral hearing loss are not met.  
The most recent evidence shows no more than a Level IV 
hearing loss in the right ear.  In order to warrant a 
compensable rating for right ear hearing loss, the evidence 
must show a Level X or Level XI hearing loss in that ear.  
The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 3.102, 4.85, 4.86, 4.87, 
Diagnostic Code 6100, Tables VI-VII (2000).



ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

